The following opinion was filed January 29j 1910:
MARSHALL, J.
(conciurñng). The decision seems to be1 such a significant recognition of the written law designed for judicial guidance by the wise lawgivers of our early state-history that I cannot well forego adding briefly to the opinion of the chief justice, to the end that no thought may, necessarily, be indulged in that the result is a stretch of judicial authority, or inconsiderate abrogation of precedents, in response to mere public opinion, generated by any one however exalted, or promoted by any class however worthy.
The great reluctance of courts to lay aside a technical rule, sanctified by age, even after all reasons for its being dignified as vital have ceased to exist, and few even appreciate its basis or the reason for the former significance, — is well illustrated by the tenacity with whjch they have adhered to the' idea that arraignment and plea, before impaneling the jury in a criminal caso, are so essential to validity of the trial, that neither ought to be, and that the plea certainly is not, a matter that can be waived. That idea, with some others, long prior to the Code, only had vitality to vex courts, afford facility to- persons not adequately imbued with true legal ethics, to- lay traps for judicial administrators and embarrass and sometimes defeat justice, and was intended to be swept away by the Code adopted more than half a century ago.
The reformed procedure was received coldly by many, especially of the older practitioners and judges. We do not to this day fully appreciate the great judicial revolution intended by it, rendering justice more certain, more speedy and more economical of attainment. Appreciation of the in*359tended change has come about so slowly that, after fifty-three years, we are quite far from fully comprehending its beneficent purpose, and judicial inertia in that regard in the particular situation is only overcome by a redeclaration, with some slight change of phraseology, of 'the wise public policy that,
“The court shall, in every stage of an action, disregard any error or defect in the pleadings or proceedings which shall not affect the substantial rights of the adverse party; and no judgment shall be reversed or affected by reason of such error or defect.” Sec. 2829, Stats. (1898).
How those words grow upon one as-we comprehend the conditions the Code was intended to displace! Old methods with their numberless technicalities and sanctity of unsubstantials, at one stroke, were, in contemplation of the statute builders, put aside and in place thereof was erected a simple, easily understood and administered system of procedure, conformable to the idea that the attainment of justice is the only legitimate end sought in litigation, and that mistakes without prejudice, however numerous, and mere useless formalities should not bar the way to such attainment, nor make that end uncertain or needlessly difficult to reach.
The reason for the ancient vital character of calling the prisoner to stand before the court.-with uplifted hand in acknowledgment of his identity, reading the indictment to him in English, propounding the formal question in respect thereto and taking and recording his response, was because of the indictment being in Latin, the accused not having the aid of counsel nor being permitted to testify in his own behalf. When the charge came to be framed in quite simple English, understandable by most any one, and the prisoner to1 have the assistance of counsel and the right to testify in his own behalf and to have the full benefit of the prestunption of innocence the same as if he denied the charge in the most formal and positive way, whether he did so in fact or not, the mere ar*360raignment and plea lost very ranch of their ancient significance, since going to trial without them involved, by necessary inference, a denial of guilt and challenge of the state to prove the contrary. Subsequent holdings that such formalities could not be waived expressly or by necessary inference gave controlling effect to' compliance with useless formalities'.
That a conviction by a jury without arraignment or plea is invalid is held by many courts under common-law procedure and some under Code procedure as well. Case after case might be cited. Rut the more extended the citations the greater the proof of reluctance of courts to free themselves,'— even with the assistance of written laws in spirit commanding it, — from the thraldom, so to speak, of useless technicalities. This court, especially in recent years, has, generally speaking, cut loose from all such interferences with the administration of justice. There are a few situations, where to break away meant the overruling of a long line of decisions made, perhaps, by overlooking or not appreciating the intended displacement by the Code with which some have not been able easily, if at all, to- bring themselves into full harmony.
In the situation suggested the re-enactment of sec. 2829, Stats. (1898), as an admonition from the body of the people, perhaps may be helpful in rescuing the judiciary from any. such disability.
The first decision in this state as to the absolute necessity of a formal plea was Anderson v. State, 3 Pin. 367, which was followed by Douglass v. State, 3 Wis. 820. They were decided before the adoption of the Code.
The logic of such cases was not fully followed after such adoption in State v. Cole, 19 Wis. 129, in that the court held that impaneling and swearing the jury before arraignment and plea, was not fatal error. That case was discussed without being overruled in Davis v. State, 38 Wis. 487, the court, however, affirming the early cases. That the subject was not very much studied, is evident because it was said no authority *361to tbe contrary of the decision, was cited and the court could not find any, and because the effect of the Code was entirely overlooked. -
As early as 1845, as indicated in Fernandez v. State, 7 Ala. 511, cited by the court, under a Code somewhat similar to ours, it was held that to go to trial without objection, was equivalent to a formal arraignment and plea and that the mere formality of entering a plea on the record could be satisfied at any time.
In People v. Osterhout, 34 Hun, 260, also cited by the court, the subject was treated thus
“The defect is merely technical, affecting no substantial right whatever.” “Nor may this court on appeal regard technical errors or defects or exceptions which do not affect substantial rights” (referring to a statute from which ours was copied). “If this section is to- have any meaning at all it applies exactly to a case like the present. . . . Everyone who knows anything of a criminal trial must see that the omission did the defendant no harm. . . . "Where the prisoner appears with his own counsel, the omission formally to arraign and ask for a plea is immaterial to his rights and may be deemed to be waived.”
This in People v. Bradner, 107 N. Y. 1, 9, 13 N. E. 87, 90, is to the same effect:
“A formal plea of not guilty is not necessary to put the defendant on trial.” Further, in effect, going to trial as if an issue were formed, all participants acting as if all formalities had been complied with, is equivalent to arraignment and plea. “It would be sacrificing substance to form not to give effect to the transaction according to the plain understanding of the court and the parties.”
Further cases cited by the court are on the same line, as follows:
In State v. Cassady, 12 Kan. 550, it was conceded that absence of a plea formally joining issue was fatal to a conviction at common law. “But,” said the court, “under our *362statutes we think a different rule must obtain.” And referring to statutes to accomplish the same result as our sec. 2829, and a similar statute to ours as to entering pleas for the accused upon his refusal to plead,
“It seems to us that under those sections the omission did not and could not affect the substantial rights of tire defendant, and therefore is not ground for disturbing the judgment.”'
State v. Straub, 16 Wash. 111, 47 Pac. 227, is significant in that it was a capital case. The Code was the same, substantially, as ours. Acknowledging fully the common-law rule, the court said:
“We think, under the system adopted by tire Code in this state, that such an omission is purely technical, that it does not affect any of the substantial rights of the defendant, and that, if otherwise properly convicted, the judgment should not be reversed. Indeed, this is the holding of many modern courts under statutes similar to ours.”
In Hudson v. State, 117 Ga. 704, 45 S. E. 66, the court said, substantially, a person who goes to trial without a formal plea, but in all respects as if one had been entered, and has had the benefit of the presumption of innocence, cannot thereafter take advantage of what he thus waives. ■ lie is not prejudiced in any right.
In view of the foregoing it cannot well be said the court, by the judgment here, has changed the law, invading the legislative field in that regard. The legislature by the Code abrogated the doctrine that arraignment and plea in a criminal case cannot be waived. , The difficulty is that such fact was overlooked in Davis v. State, 38 Wis. 487. That and, perhaps, a few other failures here to respond to the broad spirit of the judicial reform of 1856, doubtless led to the re-enactment in 1909 of sec. 2829 of the Statutes.
While, in my judgment, the decision here is conformable to and required by the law of 1856 and numerous decisions that rights even of a fundamental character may be waived in a *363criminal as well as in. a civil caso, overruling the principles of Davis v. State, supra, I claim for the court inherent power and duty to reach the same result independently of legislative assistance. The doctrine of Davis v. State as to arraignment and plea not being waivable, is wholly of judicial creation. N ot only, as said by the chief justice, have the basic reasons which suggested such doctrine as a guard against injustice, long since ceased to exist, but just as weighty reasons, prior to. the legislation of 1856, called for its abrogation as a useless interference 'with the due administration of justice. The inherent power of the court, which originated tire doctrine to satisfy seeming requirements of the social state which no longer exist, may properly be used to lay it aside as a legal curiosity appreciable only by a knowledge of its antecedents and in-adaptable for any beneficial purpose in our modern life.